Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Priority
Acknowledgment is made of applicant's claim for priority based on U.S. Provisional Application No. 62/685,640 filed on 6/15/18.

Information Disclosure Statement
The examiner reviewed IDS document(s) on 10/24/19, carefully considering the art cited within the document(s).

Examiner Amendment
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

The following changes were authorized by Andrew Pettit in a telephone interview on 4/28/21.


--
A computer-implemented method comprising:
receiving, by an identity service platform, a request to authenticate an individual from an external service;
transmitting, by the identity service platform, an instruction to interrogate an implant located in the individual to a reader device,
wherein upon receiving the instruction, the reader device instructs the individual to place the implant near the reader device;
receiving, by the identity service platform, a response to the interrogation of the implant from the reader device;
determining, by the identity service platform based on the response, that the individual should be authenticated; 
storing, by the identity service platform, the response in a profile associated with the implant, the individual, the external service, or any combination thereof; and
transmitting, by the identity service platform, a message indicating that the request was completed to the external service.

A method for performing two-factor authentication, the method comprising:
allowing, by an electronic device, an individual to access a website associated with a service through a web browser;
receiving, by the electronic device, input from the individual indicative of credentials for the website,
wherein the credentials are associated with an account for the service;
receiving, by the electronic device, a request to authenticate the individual from an identity service platform that is communicatively coupled to the service;
instructing, by the electronic device, the individual to place an implant in proximity of the electronic device;
transmitting, by the electronic device, a challenge to the implant;

wherein the response includes data encrypted by implant in response to receiving the challenge; and
providing, by the electronic device, the response to the identity service platform responsible for determining whether to authenticate the individual based on the encrypted data,
wherein upon receiving the response, the identity service platform stores the response in a profile associated with the implant, the individual, the external service, or any combination thereof.
--

Allowed Claims
Claims 1-6, 8 and 21-22 are allowed.
Applicant invention is directed towards receiving, by an identity service platform, a request to authenticate an individual from an external service; transmitting, by the identity service platform, an instruction to interrogate an implant located in the individual to a reader device, wherein upon receiving the instruction, the reader device instructs the individual to place the implant near the reader device; receiving, by the identity service platform, a response to the interrogation of the implant from the reader device;
determining, by the identity service platform based on the response, that the individual should be authenticated; storing, by the identity service platform, the response in a profile associated with the implant, the individual, the external service, or any combination thereof; and transmitting, by the identity service platform, a message indicating that the request was completed to the external service.



Conseuqnetly, the examiner asserted that the prior art, failed to anticipate or fairly suggest the limitation of applicant’s independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.  As a result the claimed invention is considered to be in condition for allowance as being novel and non-obvious over prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on statement of Reasons for Allowance”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Poltorak whose telephone number is (571) 272-3840.  The examiner can normally be reached from Monday through Thursday from 9:00 until 5:00, and every other Friday from 9:00 until 5:00.


/PIOTR POLTORAK/Primary Examiner, Art Unit 2433